HAWTHORNE, Justice
(dissenting).
The conviction and sentence in this case are being annulled and set aside for the reason that the trial judge in the general charge did not charge the law on the subject of identification. Defendant made no objection to the general charge and did not reserve and perfect bills of exception, and therefore under the plain provisions of R.S. 15 :391 the correctness of the general charge is not properly before this court on appeal. This statute states: “Every objection to the charge given * * shall be my means of a bills of exceptions reserved before the jury shall have retired to deliberate upon their verdict, and the bill of exceptions •'shall be accompanied by *709such a statement of facts as shall show the error in the charge given * *
Defendant did reserve a bill to the trial judge’s refusal to give a special charge on the subject of identification, which was properly refused by the judge under R.S. 15:390 because it was not wholly correct and required explanation; but under the law this bill cannot be considered as embodying an objection to the general charge, in the absence of a bill of exception taken to that charge.